Case 1:21-cv-07344-DLC Document 18 Filed 09/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eo ee eee ee ee EE EE SE x
AEGIS CAPITAL CORP,
2icv?/344 (DLC)
Plaintiff,
ORDER
-Yo

GREENWICH LIFESCIENCES, INC.,

Defendant.
en Sn a a a a nn an in i xX

DENTSE COTE, District Judge:

On September 15, 2021, a hearing was held to show cause why
a temporary restraining order entered against the defendant
should not be extended and a preliminary injunction entered.
For the reasons stated on the record, it is hereby

ORDERED that the temporary restraining order entered on
September 2, 2021 is vacated. Plaintiff’s motion for
preliminary injunction is denied.

IT IS FURTHER ORDERED that the parties shall enter private
mediation to occur the week of September 27, 2021.

SO ORDERED;

Dated: New York, New York
september 15, 2021

don lt.

WENTSE COTE
United States District Judge

 
